UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02968-99 Name of Registrant: Vanguard Trustees’ Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013 – April 30, 2014 Item 1: Reports to Shareholders Semiannual Report | April 30, 2014 Vanguard International Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 29 Trustees Approve Advisory Arrangements. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2014 Total Returns Vanguard International Value Fund 3.45% MSCI All Country World Index ex USA 2.91 International Funds Average 3.71 International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2013, Through April 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $37.12 $37.69 $0.697 $0.000 1 Chairman’s Letter Dear Shareholder, International stocks, in general, followed an indirect route to modest returns for the six months ended April 30, 2014. Results varied significantly across regions and countries, but most endured a sharp decline in January before snapping back a month later. The rest of the period was characterized by small or flat returns. Vanguard International Value Fund returned 3.45% for the half year, slightly ahead of its benchmark index, the MSCI All Country World Index ex USA, but a bit behind the average return of its international fund peers. The advisors’ holdings in the developed markets of Europe boosted your fund’s performance; their choices in emerging-market countries weakened results. In terms of sectors, the fund’s health care, industrials, and consumer discretionary stocks overcame setbacks in financials and telecommunication services. As for currency effects, U.S.-based investors were hurt by the U.S. dollar’s strength against the Japanese yen but helped by its weakness against the euro and British pound. Recent progress has been sporadic, but stocks continued their climb For the half year ended April 30, international stocks, in aggregate, returned nearly 3%, with the developed markets of Europe faring best. Emerging markets and the developed markets of the Pacific 2 region, influenced by investors’ concerns about weakness in China’s economy, had negative returns. U.S. stocks returned almost 8%, notwithstanding the patches of turbulence the market has encountered in the new year. Technology stocks, for example, turned in a rocky performance amid concerns about pricey valuations. The poor economic data from China and the conflict in Ukraine also unsettled investors. Global economic and political shifts are, of course, as inevitable as they are unpredictable. Broad diversification remains the best way of managing the risks they pose to your portfolio. As Joe Davis, our chief economist, noted recently, “Having a broader portfolio tends to moderate those individual issues and that’s always, I think, a valuable starting point for investors.” Despite low yields, the bond market experienced a surprising rally Bonds continued to emerge from the struggles that marked much of 2013, when the market was roiled by worries about the prospect of the Federal Reserve reducing its stimulative bond-buying. In January, however, when the Fed actually started to trim purchases, investors seemed to take the news in stride. The broad U.S. taxable bond market returned 1.74% for the six months. The yield of the 10-year Treasury note ended at 2.69% in April, up from 2.54% Market Barometer Total Returns Periods Ended April 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 8.25% 20.81% 19.52% Russell 2000 Index (Small-caps) 3.08 20.50 19.84 Russell 3000 Index (Broad U.S. market) 7.83 20.78 19.54 FTSE All-World ex US Index (International) 2.84 9.77 13.22 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.74% -0.26% 4.88% Barclays Municipal Bond Index (Broad tax-exempt market) 4.08 0.50 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.08 CPI Consumer Price Index 1.51% 1.95% 2.14% 3 on October 31 but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 4.08%. Money market and savings accounts posted paltry returns as the Fed’s target for short-term interest rates remained at 0%–0.25%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.33%. The developed markets of Europe were key to the fund’s positive return Although your fund was founded 31 years ago, the current lineup of three advisors has been in place only since the beginning of 2013. Lazard Asset Management, Edinburgh Partners Limited, and ARGA Investment Management each bring a distinct approach to value investing, which adds to the portfolio’s diversification. We’ve been encouraged by the fund’s progress in the short time that these three advisors have been at the helm, and we have confidence in their investment processes. International Value’s stocks from the developed markets of Europe, which made up more than half of its assets on average, climbed nearly 9%. The fund benefited from having a bit more exposure to this segment than its benchmark index does; it was also helped, to a degree, by stock selection within the region. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.43% 1.36% The fund expense ratio shown is from the prospectus dated February 26, 2014, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2014, the fund’s annualized expense ratio was 0.44%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: International Funds. 4 Supported by monetary stimulus, Europe’s economy continued to improve. Stock gains arrived from a range of countries and sectors, reflecting the depth and breadth of the recovery. Top performers included British makers of food products, French manufacturers of automobile components, Danish pharmaceutical companies, Italian banks, and Spanish utilities. The fund’s stocks from the developed markets of the Pacific Region, which made up almost 30% of assets on average, declined by about 2%. Much of the weakness came from the fund’s Japanese holdings, which retreated 3% (the Japanese stocks in the benchmark declined by almost 6%). Last year, policy changes initiated by a new government revived Japan’s economy and financial markets; more recently, however, the country has battled trade deficits and weaker spending. International Value got a bit of a boost from its hotel and resort holdings in Hong Kong. Emerging-market stocks, which represented about 17% of the fund’s assets on average, weighed most heavily on returns. The advisors trimmed their exposure to these markets over the period; this helped the fund, but not by enough to offset the effects of subpar stock selection. The fund’s emerging-market holdings fell 6%—twice the decline suffered by their benchmark counterparts. While the fund’s Brazilian stocks did especially well, their gains couldn’t offset the weakness among Russian and Chinese holdings. Concerns over Russia’s conflict in Ukraine and China’s trade deficit and slower manufacturing growth have been an albatross for emerging-market returns. During the period, the fund had, on average, about 2% of its assets invested in Russia and 3% in China. As always, the advisors carefully evaluated opportunities in the countries against the risks they represent. International Value profited from its minor exposure (about 2% of assets on average) to U.S. stocks, which surged about 35%. International value stocks outpaced their growth-oriented counterparts, a development that also worked to the fund’s advantage. For more information on the fund’s investment strategies and positioning, please see the Advisors’ Report that follows this letter. Balancing investors’ “home bias” and the benefits of diversification Many investors have a natural tendency to focus on companies close to home. But this “home bias” can lead to missed opportunities to diversify a portfolio internationally. Stocks of companies based outside the United States account for about half of the global equity market. Vanguard’s analysis of more than four decades of data shows that, on average, adding such stocks to a U.S. portfolio would have reduced the volatility of returns. This benefit has generally persisted even as economies and markets have become more integrated. 5 International stocks offer exposure to a wider array of economic and market forces, producing returns that can vary from those of U.S. stocks—which helps to reduce volatility risk. Of course, the impact of diversification changes over time as returns, volatilities, and correlations between foreign and domestic stocks change. When it comes to deciding how much to allocate to international stocks, there’s no one-size-fits-all answer. It depends on your view regarding the short-term and long-term trade-offs, which include potential exposure to currency fluctuations and generally higher transaction and investment costs. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 14, 2014 6 Advisors’ Report For the six months ended April 30, 2014, Vanguard International Value Fund returned 3.45%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal period and of how the portfolio’s positioning reflects this assessment. These reports were prepared on May 20, 2014. Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 39 3,289 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. Edinburgh Partners Limited 34 2,849 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. ARGA Investment Management, 25 2,075 The advisor believes that investors overreact to LP short-term developments, leading to opportunities to generate gains from investing in “good businesses at great prices.” Its value-oriented process uses a dividend discount model to select stocks that trade at a discount to intrinsic value based on the company’s long-term earnings power and dividend-paying capability. Cash Investments 2 180 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 7 Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director During the six months ended April 30, 2014, international equity markets rose moderately and developed markets significantly outpaced emerging markets European equity markets benefited from continued positive economic news and from November’s European Central Bank interest rate cut. In the United Kingdom, economic data has been stronger than expected. In Japan, news reports suggested that deflation may be at an end, given indications that wage declines have slowed and inflation has picked up. However, manufacturers’ and retailers’ confidence weakened in anticipation of the impact of a national sales tax hike that took effect April 1. In China, potentially favorable economic policies came to light in the Third Plenary Session of the 18th Central Committee of the national Communist Party, held in November. Elsewhere among emerging markets, the Turkish, Indian, Argentine, and South African central banks raised interest rates in response to sharp depreciations in their currencies. The Russian equity market was the worst performer worldwide, as Russia annexed part of Ukraine (Crimea), leading to economic and diplomatic sanctions from Western governments. Stock selection overall enhanced the fund’s returns. In the consumer discretionary sector, French auto-parts manufacturer Valeo rose significantly after reporting strong 2013 results, while shares of British jewelry-store operator Signet Jewelers climbed after the company announced the acquisition of a U.S. competitor. In the industrial sector, Italian toll-road operator Atlantia benefited from the continued European recovery, falling interest rates, and increased earnings. Within the consumer staples sector, Associated British Foods performed strongly after beating earnings estimates, increasing its dividend, and announcing that it would be expanding Primark, its fashion retail subsidiary, into the United States. Low exposure to the financial and materials sectors, and high exposure to the health care sector, helped returns. Stock selection in several sectors detracted from relative returns. In the telecommunication services sector, shares of Russian services provider Mobile Telesystems declined along with the broader Russian equity market, while the stock of Japanese mobile phone provider KDDI fell amid increasing competition and a broad sell-off in Japanese equities. In the energy sector, shares of coal producer China Shenhua declined amid weaker coal prices; we also were hurt by low exposure to this sector. Lastly, in the financial sector, shares of Russia’s Sberbank declined amid the Russian sell-off. A modest recovery in developed economies has led to an equity market re-rating, which now requires earnings support. Emerging 8 economies have slowed because of structural issues and imbalances, but some of that slowdown is reflected in more attractive prices. In both cases, stock selection will be critical going forward, as macro, political, and regulatory factors are difficult to quantify. Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO The world economy continues to grow at what is perceived as a relatively sedate and possibly disappointing pace. The reality, though, is that a global growth rate of circa 3% is entirely consistent with the long term; the disappointment element is born of the contrast with more recent experience, when 4% was considered the “norm.” However, the 4% rate was a product of a lax credit environment that effectively brought forward future consumption and at the same time stored up a series of debt constraints, which will take decades to work their way out of the system. In our last report, we put forward the view that wage inflation in the developed economies will remain subdued as recovery takes hold and that this will leave policy-makers free to maintain low short-term interest rates as they seek to provide time for economic growth to reduce the fiscal deficit. We continue to subscribe to this view, and we anticipate that the unwinding of the excess premium attached to financial assets viewed as safe because of their predictability will continue. The portfolio continues to have a relatively cyclical orientation, with some holdings, such as the shipping company Moller Maersk, demonstrating good performance, while others, such as ABB, have been held back by reluctance to commit to heavy capital expenditure. This highlights the lack of investor confidence in economic recovery, and it is not an atypical pattern. Eventually, capital expenditure picks up across the board—but that pickup is neither uniform across industries nor coincident in time. Since the beginning of 2014, Japanese holdings in general have lagged the stocks of other global equity markets. The reason probably lies in market concern over the impact of the sales tax increase on consumption, as well as its potential impact on the reform process. We remain relatively sanguine. History suggests that such an increase has only a short-term impact and that the Japanese sales tax experience of the 1990s was an outlier influenced by other factors; recent economic evidence tends to support this view. Although we had sold some holdings, such as Fujitsu, on reaching our valuation targets, we have found others, such as East Japan Railway Company, where we see substantial undervaluation. In the case of JR East, this outlook is based not so much on revenues from price-controlled rail traffic as on continued redevelopment of related property assets. 9 Valuations generally are higher because of recent moves, and this increases the probability of setbacks. The aggregate portfolio valuation, however, is reasonable as long as one is willing to accept a prognosis of continued subdued economic growth for a time. This is our expectation, and we do not see any signs of inflation that would cause developed market central bankers to risk tightening policy. Emerging markets remain in transition and some value has begun to emerge, allowing us to invest in companies such as Bangkok Bank. However, undervaluation remains patchy. We believe that the major theme of portfolio structure is the level of cyclical exposure, which we see as being close to a peak. If the valuation gaps continue to narrow, we expect that this level will decline and that the portfolio’s risk profile will be reduced. ARGA Investment Management, LP Portfolio Managers: A. Rama Krishna, CFA, Founder and Chief Investment Officer Steven Morrow, CFA, Director of Research International equity markets continued to climb during the six months ended April 30, aside from a brief correction in January. As in the prior 18 months, developed markets in general benefited from growing confidence in the global economy amid further signs of Europe’s economic stabilization. In contrast, emerging markets were generally poor performers, as concerns about slowing growth and geopolitical issues eroded investor confidence. Over the latest six-month period, ARGA’s practice of owning deeply discounted companies prior to visible signs of improvement bore fruit. Performance in Europe stood out. In 2012, our valuation-based investment approach led us to purchase many solid European businesses across economically sensitive sectors that were then out of favor; for the half year just ended, European companies made up 15 of the top 20 contributors to performance. European energy companies and financials were especially strong. United Kingdom financials detracted from performance, as did emerging markets. As European equity markets recovered, valuation opportunities in that region diminished relative to other non-U.S. markets. Accordingly, over the six months, we sold out of or trimmed several European positions where prices had increased. In turn, we used funds to increase our exposure to Japan and emerging markets. The level of opportunity in Japan has fluctuated in recent periods. We responded accordingly, based on price versus our assessment of companies’ long-term earnings power. Last year, Japan’s “Abenomics” rally presented us opportunity to take profits. This year, poor performance by Japanese equities prior to the start of the higher consumption tax created new valuation opportunities. 10 In particular, we added undervalued businesses in Japan’s automotive and retail sectors. Our fundamental research suggests that today’s most exciting valuation opportunity is in emerging markets. Their sustained underperformance––which was caused by reversals in macroeconomic fundamentals and the consequent souring of sentiment––has created the most diverse, significant set of emerging-market valuation opportunities in many years. Those opportunities, however, are company-specific. ARGA recognizes that today’s challenges in emerging markets are unlikely to be resolved in the near term; our experience owning undervalued European countries in 2012 bears this out. But we remain confident that as markets eventually normalize, holding these and other undervalued stocks has the potential to generate substantial returns over the long term. 11 International Value Fund Fund Profile As of April 30, 2014 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 175 1,812 Median Market Cap $40.1B $35.5B Price/Earnings Ratio 17.5x 16.4x Price/Book Ratio 1.6x 1.7x Return on Equity 13.1% 14.6% Earnings Growth Rate 12.0% 9.4% Dividend Yield 2.6% 2.9% Turnover Rate (Annualized) 41% — Ticker Symbol VTRIX — Expense Ratio 1 0.43% — Short-Term Reserves 1.7% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 15.4% 10.5% Consumer Staples 10.1 10.0 Energy 9.1 9.5 Financials 21.8 26.6 Health Care 9.3 8.2 Industrials 13.0 11.1 Information Technology 8.4 6.6 Materials 5.4 8.7 Telecommunication Services 5.9 5.3 Utilities 1.6 3.5 Volatility Measures MSCI AC World Index ex USA R-Squared 0.98 Beta 1.02 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Novartis AG Pharmaceuticals 2.3% Samsung Electronics Co. Ltd. Semiconductors 1.9 Japan Tobacco Inc. Tobacco 1.5 Unilever plc Packaged Foods & Meats 1.5 KDDI Corp. Wireless Telecommunication Services 1.5 Sumitomo Mitsui Financial Group Inc. Diversified Banks 1.5 Royal Bank of Scotland Group plc Diversified Banks 1.4 SAP AG Application Software 1.4 Prudential plc Life & Health Insurance 1.3 Eni SPA Integrated Oil & Gas 1.2 Top Ten 15.5% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 26, 2014, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratio was 0.44%. 12 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 19.6% 15.7% Germany 7.9 6.8 Switzerland 6.3 6.7 France 5.8 7.6 Italy 3.5 1.9 Denmark 3.2 1.0 Netherlands 2.0 1.9 Spain 1.4 2.6 Sweden 1.2 2.3 Belgium 1.1 0.9 Other 1.6 1.8 Subtotal 53.6% 49.2% Pacific Japan 19.9% 13.7% Hong Kong 3.9 2.0 South Korea 3.6 3.3 Singapore 1.5 1.1 Australia 0.9 5.8 Subtotal 29.8% 25.9% Emerging Markets China 3.4% 3.8% Brazil 2.7 2.3 Russia 2.1 1.0 Turkey 1.4 0.3 Thailand 1.3 0.5 Taiwan 1.1 2.5 South Africa 0.9 1.6 Other 1.6 5.1 Subtotal 14.5% 17.1% North America United States 1.7% 0.0% Other 0.0 7.4 Subtotal 1.7% 7.4% Middle East 0.4% 0.4% 13 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003, Through April 30, 2014 For a benchmark description, see the Glossary. Note: For 2014, performance data reflect the six months ended April 30, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 19.48% 15.60% 7.38% See Financial Highlights for dividend and capital gains information. 14 International Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (95.2%) 1 Australia (0.6%) BHP Billiton Ltd. 1,440,637 50,735 Belgium (1.0%) Anheuser-Busch InBev NV 772,743 84,227 Brazil (2.6%) BB Seguridade Participacoes SA 4,788,700 56,118 Cielo SA 2,839,504 50,302 Estacio Participacoes SA 3,874,400 41,493 Cia de Saneamento Basico do Estado de Sao Paulo 3,655,100 34,621 Petroleo Brasileiro SA ADR Type A 983,300 14,553 * PDG Realty SA Empreendimentos e Participacoes 21,893,800 13,452 Petroleo Brasileiro SA ADR 799,100 11,091 221,630 China (3.3%) China Shenhua Energy Co. Ltd. 28,281,500 76,805 China Construction Bank Corp. 79,980,800 55,377 ^ Anhui Conch Cement Co. Ltd. 11,858,500 44,277 * Baidu Inc. ADR 193,960 29,841 China Mobile Ltd. 2,594,000 24,691 * China Machinery Engineering Corp. 19,693,000 13,042 Industrial & Commercial Bank of China Ltd. 11,995,000 7,167 * Lonking Holdings Ltd. 33,419,000 6,190 *,^ China ZhengTong Auto Services Holdings Ltd. 10,389,500 5,677 Zhongsheng Group Holdings Ltd. 4,130,687 5,027 Dongyue Group Ltd. 12,444,000 4,993 Huabao International Holdings Ltd. 881,000 417 Kingboard Laminates Holdings Ltd. 605,500 235 273,739 Denmark (3.1%) Novo Nordisk A/S Class B 2,270,702 103,058 AP Moeller - Maersk A/S Class B 26,145 62,415 TDC A/S 6,398,383 60,087 Carlsberg A/S Class B 263,397 26,348 DSV A/S 318,300 10,631 262,539 Finland (0.6%) ^ Sampo Class A 987,587 49,083 France (5.4%) BNP Paribas SA 1,107,068 83,191 Orange SA 4,792,678 77,648 ArcelorMittal 3,202,278 52,074 Valeo SA 372,435 51,147 Schneider Electric SA 481,214 45,173 Airbus Group NV 553,442 38,044 Total SA 512,167 36,643 Sanofi 316,258 34,131 ^ GDF Suez 869,200 21,907 * CNP Assurances 425,623 9,819 449,777 Germany (7.5%) SAP AG 1,472,936 119,055 ^ Bayer AG 589,060 81,905 * Volkswagen AG Preference Shares 270,846 73,218 Fresenius Medical Care AG & Co. KGaA 1,019,253 70,225 15 International Value Fund Market Value Shares ($000) Bayerische Motoren Werke AG 553,077 69,525 *,^ BASF SE 385,882 44,765 Metro AG 1,034,972 41,465 Siemens AG 313,845 41,403 RWE AG 640,802 24,454 ^ Allianz SE 129,292 22,501 ^ HeidelbergCement AG 251,877 21,885 Software AG 527,320 19,862 630,263 Hong Kong (3.8%) Swire Pacific Ltd. Class A 7,817,850 90,292 Hutchison Whampoa Ltd. 5,838,000 80,095 Li & Fung Ltd. 43,624,000 63,498 Sands China Ltd. 5,995,800 44,020 Cheung Kong Holdings Ltd. 1,292,000 22,064 Esprit Holdings Ltd. 8,372,934 13,940 Jardine Matheson Holdings Ltd. 136,780 8,540 322,449 India (0.5%) Infosys Ltd. ADR 780,534 41,923 Indonesia (0.5%) Telekomunikasi Indonesia Persero Tbk PT ADR 1,001,969 39,778 Ireland (0.4%) * Ryanair Holdings plc ADR 676,805 36,196 Israel (0.4%) Teva Pharmaceutical Industries Ltd. ADR 734,900 35,907 Italy (3.4%) Eni SPA 3,987,407 103,273 Intesa Sanpaolo SPA (Registered) 23,369,772 79,973 Mediolanum SPA 4,361,357 39,255 Atlantia SPA 1,496,635 38,986 Saipem SPA 880,301 23,613 285,100 Japan (18.8%) Japan Tobacco Inc. 3,893,300 127,967 KDDI Corp. 2,299,800 122,652 Sumitomo Mitsui Financial Group Inc. 3,095,700 122,374 Sumitomo Mitsui Trust Holdings Inc. 21,056,000 86,765 Panasonic Corp. 7,365,300 80,282 Bridgestone Corp. 2,169,400 77,676 Omron Corp. 2,189,200 77,529 East Japan Railway Co. 941,200 68,675 Toyota Motor Corp. 1,254,900 67,800 Mitsubishi Corp. 3,537,200 63,342 Sumitomo Electric Industries Ltd. 4,439,000 61,441 Seven & I Holdings Co. Ltd. 1,528,683 60,316 Daihatsu Motor Co. Ltd. 3,545,200 58,722 Yamada Denki Co. Ltd. 14,396,800 53,189 Dai Nippon Printing Co. Ltd. 5,866,000 52,837 Tokyo Electron Ltd. 893,400 50,813 Nissan Motor Co. Ltd. 5,593,300 48,262 Makita Corp. 850,500 45,237 Daiwa House Industry Co. Ltd. 2,247,000 37,965 Yamato Kogyo Co. Ltd. 1,303,500 37,591 Daikin Industries Ltd. 596,500 34,504 Miraca Holdings Inc. 674,400 29,233 Komatsu Ltd. 1,272,100 28,007 Ryohin Keikaku Co. Ltd. 230,700 25,927 Lintec Corp. 851,900 15,840 ^ Dena Co. Ltd. 929,300 15,706 Nexon Co. Ltd. 1,187,500 9,249 Nintendo Co. Ltd. 82,000 8,607 Yahoo Japan Corp. 1,382,300 6,039 ^ Gree Inc. 327,600 3,204 1,577,751 Netherlands (1.9%) Unilever NV 1,428,277 61,247 ^ Heineken NV 876,630 60,889 * ING Groep NV 1,474,378 21,076 Akzo Nobel NV 251,320 19,368 162,580 Norway (0.6%) TGS Nopec Geophysical Co. ASA 807,945 27,870 Petroleum Geo-Services ASA 2,025,162 24,451 52,321 Philippines (0.6%) Alliance Global Group Inc. 73,103,700 51,199 Russia (2.0%) Gazprom OAO ADR 10,102,649 73,011 Mobile Telesystems OJSC ADR 1,751,347 29,353 * Sberbank of Russia 9,657,936 19,709 * Lenta Ltd. GDR 1,472,668 14,270 VTB Bank OJSC GDR 5,803,697 12,346 * X5 Retail Group NV GDR 573,992 10,118 * Sberbank of Russia ADR 1,152,196 9,706 VTB Bank OJSC 2,200,502,714 2,382 170,895 16 International Value Fund Market Value Shares ($000) Singapore (1.5%) DBS Group Holdings Ltd. 4,684,000 63,455 Genting Singapore plc 58,872,000 62,381 125,836 South Africa (0.9%) Mediclinic International Ltd. 4,541,733 31,769 Nampak Ltd. 6,282,374 23,437 Mr Price Group Ltd. 1,372,195 20,676 75,882 South Korea (3.6%) Samsung Electronics Co. Ltd. 119,439 155,744 E-Mart Co. Ltd. 253,606 57,991 Hyundai Mobis 103,434 29,549 Hyundai Home Shopping Network Corp. 141,604 21,266 Hana Financial Group Inc. 470,830 16,614 SK Innovation Co. Ltd. 142,413 16,315 297,479 Spain (1.3%) * Banco Santander SA 4,522,919 44,984 Red Electrica Corp. SA 488,745 40,232 Banco Bilbao Vizcaya Argentaria SA 1,593,156 19,624 104,840 Sweden (1.2%) * Assa Abloy AB Class B 1,023,890 54,343 Swedbank AB Class A 1,248,511 33,412 ^ Oriflame Cosmetics SA 466,439 11,944 99,699 Switzerland (6.1%) Novartis AG 2,253,198 195,876 Roche Holding AG 234,346 68,745 * ABB Ltd. 2,756,144 66,357 * Credit Suisse Group AG 1,497,248 47,467 Julius Baer Group Ltd. 924,976 43,326 * Cie Financiere Richemont SA 386,381 39,310 Swatch Group AG (Bearer) 49,612 31,903 GAM Holding AG 1,052,042 19,161 512,145 Taiwan (1.1%) Taiwan Semiconductor Manufacturing Co. Ltd. 22,565,704 88,669 Wistron Corp. 106,907 89 88,758 Thailand (1.2%) ^ Bangkok Bank PCL 13,166,800 76,792 Kasikornbank PCL (Foreign) 4,325,600 26,342 103,134 Turkey (1.4%) Turkiye Halk Bankasi AS 8,011,136 53,864 * Turkcell Iletisim Hizmetleri AS 6,895,597 40,273 KOC Holding AS 4,687,628 21,006 115,143 United Kingdom (18.2%) * Royal Bank of Scotland Group plc 23,782,662 120,495 Prudential plc 4,799,640 110,341 BG Group plc 4,827,873 97,666 AstraZeneca plc 1,227,908 96,926 Vodafone Group plc 19,784,694 75,116 WPP plc 3,300,998 71,176 Carnival plc 1,779,082 71,126 British American Tobacco plc 1,212,581 70,021 Unilever plc 1,376,878 61,593 HSBC Holdings plc 5,877,471 60,055 Royal Dutch Shell plc Class A 1,440,638 56,989 Tesco plc 11,176,121 55,366 Rio Tinto plc 1,005,096 54,645 Barclays plc 12,793,190 54,628 Rexam plc 6,428,528 53,897 Rolls-Royce Holdings plc 3,033,401 53,881 RSA Insurance Group plc 31,352,785 52,059 Informa plc 5,760,883 47,046 * Lloyds Banking Group plc 36,884,211 47,036 Associated British Foods plc 901,003 45,240 BP plc ADR 846,059 42,828 Wolseley plc 706,258 40,924 ^ Signet Jewelers Ltd. 385,653 38,612 BAE Systems plc 2,721,255 18,411 WM Morrison Supermarkets plc 5,042,342 17,117 Ladbrokes plc 4,620,244 11,981 Serco Group plc 419,316 2,390 Inchcape plc 21,654 235 1,527,800 United States (1.7%) Ensco plc Class A 377,600 19,050 RenaissanceRe Holdings Ltd. 168,600 17,064 *,^ Ultra Petroleum Corp. 1,045,105 31,144 * Weatherford International Ltd. 3,505,100 73,607 140,865 Total Common Stocks (Cost $6,980,418) 7,989,673 17 International Value Fund Market Value Shares ($000) Temporary Cash Investments (8.2%) 1 Money Market Fund (8.0%) Vanguard Market Liquidity Fund, 0.124% 673,239,000 673,239 Face Amount ($000) U.S. Government and Agency Obligations (0.2%) Fannie Mae Discount Notes, 0.080%, 5/14/14 8,500 8,500 6 Federal Home Loan Bank Discount Notes, 0.075%, 5/21/14 1,600 1,600 Federal Home Loan Bank Discount Notes, 0.093%, 7/18/14 2,000 2,000 4 Freddie Mac Discount Notes, 0.090%, 8/13/14 2,000 1,999 14,099 Total Temporary Cash Investments (Cost $687,337) 687,338 Total Investments (103.4%) (Cost $7,667,755) 8,677,011 Market Value ($000) Other Assets and Liabilities (-3.4%) Other Assets 141,656 Liabilities 3 (426,112) (284,456) Net Assets (100%) Applicable to 222,646,809 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,392,555 Net Asset Value Per Share $37.69 At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 7,637,271 Undistributed Net Investment Income 76,919 Accumulated Net Realized Losses (335,243) Unrealized Appreciation (Depreciation) Investment Securities 1,009,256 Futures Contracts 2,395 Forward Currency Contracts 1,755 Foreign Currencies 202 Net Assets 8,392,555 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ ,
